DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 10/18/2018 for application number 16/163,652.
2.    	Claims 1-20 are presented for examination. Claims 1, 9 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2018 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 9 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites receiving real-time usage data indicating at least one of (a) an emotional state of the user, wherein the emotional state is indicative of autism spectrum 
The limitations of receiving real-time usage data indicating at least one of (a) an emotional state of the user, wherein the emotional state is indicative of autism spectrum disorder, or (b) indicators of the environment of the user; and evaluating the real-time usage data using a machine learning (ML) model to output a suggested action to be performed by the user, wherein the suggested action mitigates a negative impact on the user of a symptom of the autism spectrum disorder, and further wherein the ML model is generated using historical training data comprising (a) output training data that includes a scheduled action on a calendar and (b) input training data comprising historical usage data of the mobile device by the user, as drafted, covers activities by humans but for the recitation of generic computer components. For example, it is well known for one person to discuss presented real-time content with another based on the person emotional indicator (e.g., their mood, their responses, their feedback, etc.) and evaluate with machine learning to suggest particular action to performed. Such actions performed, for example when student or child is angry, sad or confused as real-time the suggested or provide action to overcome emotional. If a claim limitation, under its broadest reasonable interpretation, covers activities organized by humans but for the 
This judicial exception is not integrated into a practical application. In particular, the claims recite the receiving real-time data by mobile device, a machine learning model, a computer system, a computer program product, processors, computer-readable memories, storage mediums and/or program instructions. 
The computer system, computer program product, processors, computer-readable memories, tangible storage mediums and/or program instructions, are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)].
The receiving real-time usage data are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer [MPEP 2106.05(f)]. The claim further recites an additional element of evaluating real-time usage data using machine learning to suggest to perform action under “apply it” rationale to apply the judicial exception on a computer [MPEP 2106.05(f)]. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer [MPEP 2106.05(h)]. For example, it is known that when a 
Even when viewed in combination, the additional elements in this claim do no more than enable the use of the judicial exception i.e., receiving the real-time usage data and evaluating the data to suggest action to be performed. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements the receiving real-time data by mobile device, a machine learning model, a computer system, a computer program product, processors, computer-readable memories, storage mediums and/or program instructions amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim the mood data obtained from a mood identifier, wherein mood data indicates an emotional state of the user, and further wherein the mood identifier is a second machine learning model that is generated by training a neural net using data that includes the historical usage data, wherein the historical usage data is used to generate the ML model, and the ML model performs the outputting of the suggested action. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior for a person, through their actions, to present at different time points different content based on mood data i.e., effectively generating a usage data to suggest action to perform.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
 Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim wherein the data comprising the real-time usage data further comprises a higher level characterization, wherein the higher level characterization is obtained by processing some or all of the real-time usage data. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to identify a person characterization based on processing usage data.  This limitation can also be 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim wherein the higher level characterization comprises at least one of (a) text obtained from audio generated by a microphone of the mobile device, (b) classifying motion data measured by an accelerometer of the mobile device as being fidgety or a spasm. The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to identify a person characterization based on obtaining data such as audio or motion.  This limitation can also be understood as falling into the “Mental processes” grouping of abstract ideas.  The claim does not include additional elements that integrate the above abstract idea into a practical application or that amount to significantly more than the judicial exception.  The claim is not patent eligible.  
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 	The claim a comparing a confidence score to a predefined threshold, and based on the comparison, providing the suggested action to be performed to the user.  The limitation also covers subject matter that falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  That is, it is a known human behavior to comparing the confidence and suggest action to perform.  This limitation can also be 
Dependent claims 12-15, and 20 corresponds to claims 4-6 and 7 are rejected for the same

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 9-11, 13, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gondi et al. (US Pub 2014/0379352) hereinafter Gondi in view of Cuthbert (US Pub 2013/0216989).

Regarding claim 1
receiving real-time usage data of the mobile device, the real-time usage data indicating at least one of (a) an emotional state of the user, wherein the emotional state is indicative of autism spectrum disorder (Gondi; EmotivAid device receiving audio input in two seconds clip and analyzing the voice using machine learning algorithm to analyzing to indicate autistic user (device identifying the user based on the audio clip conversations weather user is autistic); paragraph 32), or (b) indicators of the environment of the user; and 
Gondi does not teach expressly,
evaluating data comprising the real-time usage data of the mobile device using a machine learning (ML) model to output a suggested action to be performed by the user, wherein the suggested action mitigates a negative impact on the user of a symptom of the autism spectrum disorder, and further wherein the ML model is generated using historical training data comprising (a) output training data that includes a scheduled action on a calendar and (b) input training data comprising historical usage data of the mobile device by the user
However, Cuthbert teaches,
evaluating data comprising the real-time usage data of the mobile device using a machine learning (ML) model to output a suggested action to be performed by the user (Cuthbert; system with user behavior and history, with medical history, to make correlations and provide recommendations such as social and physical activities to mitigate user smokes boredom; paragraph 91), wherein the suggested action mitigates a negative impact on the user of a symptom of the autism spectrum disorder (Cuthbert; system archives the most movement and 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Cuthbert’s technique of system based on behavior provide recommendations for the action to modify device analyze the audio samples to determine autistic of Gondi. The motivation for doing so would have been for improving quality of life and wellbeing with change of behavior.

Regarding claim 2, Gondi and Cuthbert teaches all of the claim 1. Cuthbert further teaches,
wherein the historical usage data comprises time data, location data, and data from at least one sensor of sensors of the mobile device (Cuthbert; systematic data entry pages generated in real-time allowing a steady collection of the data and system works with different sensors such as GPS sensors, and geolocation 

Regarding claim 3, Gondi and Cuthbert teaches all of the claim 2. Cuthbert further teaches,
wherein the sensors of the mobile device comprise a proximity sensor, an ambient light sensor, a camera, an accelerometer, a gyroscope, a compass, a barometer, or a pressure sensitive display (Cuthbert; a system of the invention is used to monitor a subject's sleeping habits. The subject wears devices that comprise heartbeat, respiration, altimeter, proximity, light, gyroscope, and accelerometer sensors, which are in communication with a receive; paragraph 135).

Regarding claim 5, Gondi and Cuthbert teaches all of the claim 1. Gondi further teaches,
wherein the data comprising the real-time usage data further comprises a higher level characterization, wherein the higher level characterization is obtained by processing some or all of the real-time usage data (Gondi; receiving an audio input comprising spoken words and sampling the audio input for predetermined length of time and processing sample by an algorithm that determines emotional content; paragraph 6).

Regarding claim 6, Gondi and Cuthbert teaches all of the claim 5. Gondi further teaches,
wherein the higher level characterization comprises at least one of (a) text obtained from audio generated by a microphone of the mobile device (Gondi; EmotivAid (device) receiving audio input clips by the microphone; paragraph 32), (b) classifying motion data measured by an accelerometer of the mobile device as being fidgety or a spasm

Claim 9 is a system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Gondi and Cuthbert teaches a mobile device (Gondi; assistive device to facilitate social interactions in autistic individual; paragraph 31); a machine learning (ML) model (Cuthbert; system includes behavioral patterns and system correlate patterns of stress, boredom, sadness and/or hunger with behavior (historical data regarding behavior and system store these information as machine learning); paragraph 91); historical training data (Cuthbert; system combine knowledge of personal health information with behavioral patterns to identify personalized behavior changing; paragraph 53); a calendar (Cuthbert; system collect data from user into calendar platform to track nutrition, exercise, stress levels; paragraph 49); a processor (Gondi;; processor 106; paragraph 41), wherein the processor is programmed to carry out a method of predicting an action to be taken by a user of the mobile device, the method comprising

Claims 10-11 and 13 and 14: they are system claims that corresponding to method claims 2-3 and 5-6. Therefore, they are rejected for the same reason as claims 2-3 and 5-6 above.


Claim 17 is A computer program product claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Gondi and Cuthbert teaches, a computer-readable storage medium (Gondi; fig. 1C; storage 178; paragraph 49) having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors (Gondi;; processor 106; paragraph 41) to:

Claims 18-19: they are A computer program product claims that corresponding to method claims 2-3. Therefore, they are rejected for the same reason as claims 2-3 above.


Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gondi et al. (US Pub 2014/0379352) hereinafter Gondi in view of Cuthbert (US Pub 2013/0216989) as applied to claim 2 above, and further in view of Divine et al. (US Pub 2019/0050774) hereinafter as Divine.

Regarding claim 4, Gondi and Cuthbert teaches all of the claim 2. Gondi and Cuthbert do not teach expressly,
wherein the historical training data further comprises mood data obtained from a mood identifier, wherein mood data indicates an emotional state of the user, and further wherein the mood identifier is a second machine learning model that is generated by training a neural net using data that includes the historical usage data, wherein the historical usage data is used to generate the ML model, and the ML model performs the outputting of the suggested action
However, Divine teaches,
wherein the historical training data further comprises mood data obtained from a mood identifier, wherein mood data indicates an emotional state of the user (Divine; the input data used to determine which emotions may be present and sentiment analysis to identify and quantify emotional state of the user; paragraph 59), and further wherein the mood identifier is a second machine learning model that is generated by training a neural net using data that includes the historical usage data (Divine; machine learning facilitates pattern recognition of person tone and feelings based on the inputs to a computer; paragraph 27, further, potential emotions identifier using the output of neural network and sentiment engine to narrow down emotions to determine subset of most likely emotions to be exhibited; paragraph 70), wherein the historical usage data is used to generate the ML model, and the ML model performs the outputting of the suggested action (Divine; as communication crafter receives information from context generator and uses an emotion-to-language matcher to suggest 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Divine’s technique of system based on determine emotion state of the user with neural network and suggest action to modify device analyze the audio samples to determine autistic, and system based on behavior provide recommendations for the action of Gondi and Cuthbert. The motivation for doing so would have been for enable improving the quality and outcome of workplace interactions let to better emotional treatments. 

Claim 12 is a system claim that corresponding to method claim 4. Therefore, claim is rejected for the same reason as claim 4 above.

Claim 20 is a computer program product claim that corresponding to method claim 4. Therefore, claim is rejected for the same reason as claim 4 above.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gondi et al. (US Pub 2014/0379352) hereinafter Gondi in view of Cuthbert (US Pub 2013/0216989) as applied to claim 6 above, and further in view of Peters (US Pub 2007/0083366).


Regarding claim 7, Gondi and Cuthbert teaches all of the claim 6. Gondi and Cuthbert do not teach expressly,
comparing a confidence score to a predefined threshold, and based on the comparison, providing the suggested action to be performed to the user
However, Peters teaches,
comparing a confidence score to a predefined threshold, and based on the comparison, providing the suggested action to be performed to the user (Peters; the confidence value indicating a likelihood whether a matched text portion subject to modification, when confidence value is above a predefined threshold automatic modification performed and when confidence below first predefined threshold and above second predefined threshold, suggestion indicated to the user to modified text or not; paragraph 16).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Peters’s technique of comparing confidence value to predefined threshold to suggest modification of text to modify device analyze the audio samples to determine autistic, and system based on behavior provide recommendations for the action of Gondi and Cuthbert. The motivation for doing so would have been for enable improving the quality and outcome of workplace interactions let to better emotional treatments. 

Claim 15 is a system claim that corresponding to method claim 7. Therefore, claim is rejected for the same reason as claim 7 above.





Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gondi et al. (US Pub 2014/0379352) hereinafter Gondi in view of Cuthbert (US Pub 2013/0216989) as applied to claim 1 above, and further in view of Chou et al. (US Pub 2021/0361227) hereinafter Chou.


Regarding claim 8, Gondi and Cuthbert teaches all of the claim 6. Gondi and Cuthbert do not teach expressly,
wherein the ML model comprises at least one of a feedforward neural network, a regulatory feedback neural network, a radial basis function neural network, a recurrent neural network, or a modular neural network
However, Chou teaches,
wherein the ML model comprises at least one of a feedforward neural network, a regulatory feedback neural network, a radial basis function neural network, a recurrent neural network, or a modular neural network (Chou; health models include machine learned models such as neural networks and neural networks include recurrent neural networks, feed-forward neural networks; paragraph 48).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Chou’s technique of machine learned model include recurrent neural networks, feed-forward neural networks to modify device analyze the audio samples to determine autistic, and system based on behavior provide recommendations for the action of Gondi and Cuthbert. The motivation for doing so would have been for enable improve the performance of the diagnostic model for the accuracy of the user treatment. 


Claim 16 is a system claim that corresponding to method claim 8. Therefore, claim is rejected for the same reason as claim 8 above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
St Amant et al. (US 2019/0282155 A1) teaches identify pattern and recommend actions for a individual and suggest to call a friend ([0070]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/PARMANAND PATEL/
Examiner, Art Unit 2143


/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143